Exhibit 10.2

AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT

THIS AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT (“Amendment No. 2”) is effective as
of the 1st day of January 2010 (the “Effective Date”) between ATRICURE, INC., a
Delaware corporation (the “Corporation”) and Julie A. Piton (the “Executive”).

RECITALS

A. The Corporation and the Executive have entered into that certain Employment
Agreement, effective as of January 5, 2007 and amended by Amendment of
Employment Agreement dated as of April 17, 2007 (as so amended, the “Employment
Agreement”), pursuant to which the Corporation retained the Executive as Vice
President of Finance and Administration and Chief Financial Officer.

B. The Corporation and the Executive desire to amend the Employment Agreement as
provided in this Amendment No. 2.

NOW, THEREFORE, in consideration of the mutual covenants and obligations set
forth in this Amendment No. 2, the parties agree as follows:

1. Capitalized terms used but not defined in this Amendment No. 2 have the
meanings assigned such terms in the Employment Agreement.

2. The Corporation and Executive agree that Executive’s Base Salary for 2010
shall be two hundred forty three thousand three hundred sixty dollars ($243,360)
payable as set forth in Section 5(a) of the Employment Agreement.

3. Section 9(b)(ii) of the Employment Agreement is hereby amended and restated
to read in its entirety as follows:

“(ii) Change of Control. In the event that (A) either the Company shall
terminate the employment of the Executive hereunder Without Cause or the
Executive shall terminate her employment hereunder for Good Reason and (B) the
related Termination Notice shall have been given during a Change of Control
Period, the Executive shall, in addition to those rights provided under
Section 9(a), be entitled to a severance payment equal to (x) eighteen
(18) months of the Executive’s then Base Salary, which payment shall be paid to
her during the eighteen (18) month period following the Termination Date (the
“Severance Period”) in substantially equal installments, as and when regular
payroll payments are made by the Company to its employees plus (y) an amount
equal to Executive’s “full bonus potential” for the year in which the
Termination Date shall have occurred, which payment shall be made in a lump sum
within ten (10) days after the termination of Executive. In such circumstances,
during the eighteen (18) month Severance Period, the Executive shall also be
entitled to medical, dental, life insurance or similar “welfare” benefits
substantially similar in scope and cost to Executive as such benefits available
to Executive immediately prior to the Change in Control Period; provided that
such benefits shall be discontinued to the extent that Executive obtains
employment providing



--------------------------------------------------------------------------------

comparable benefits during such Severance Period. For purposes of the proviso in
the immediately preceding sentence, if Executive becomes employed by a new
employer, for Executive’s health and welfare benefits to be determined to be
“comparable,” new employer must maintain a major medical plan that does not
limit, restrict or exempt Executive or Executive’s dependents with respect to
any pre-existing conditions which were covered under the Company’s medical plan
prior to Executive’s termination of employment. Executive’s right to
continuation coverage under the Consolidated Omnibus Budget Reconciliation Act
of 1985 (“COBRA”) shall be provided at the earlier of the end of the eighteen
(18) month Severance Period or the discontinuance of coverage because the
Executive obtains employment providing comparable benefits.”

4. Other than as set forth in this Amendment No. 2, all of the terms and
conditions of the Employment Agreement shall continue in full force and effect.

5. This Amendment shall be governed by and construed in accordance with the laws
of the State of Ohio, without reference to the conflicts of laws of the State of
Ohio or any other jurisdiction.

[signature page follows]

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Amendment No. 2 to
Employment Agreement effective as of the date first above written.

 

ATRICURE, INC. By:  

/s/ David J. Drachman

 

David J. Drachman

 

President and Chief Executive Officer

EMPLOYEE

/s/ Julie A. Piton

Julie A. Piton

 

- 3 -